Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Wathen on 1/22/2020.
The application has been amended as follows: 

Claim 32 is canceled.

Claim 16 line 9, before “water” delete --rapid--.

Claim 18 line 1, before “method” delete --A-- and insert --The--.
Claim 18 line 4, before “metal” delete --a-- and insert --the--.

Claim 19 line 1, before “method” delete --A-- and insert --The--.

Claim 20 line 1, before “method” delete --A-- and insert --The--.

Claim 21 line 1, before “method” delete --A-- and insert --The--.

Claim 22 line 1, before “method” delete --A-- and insert --The--.

Claim 23 line 1, before “method” delete --A-- and insert --The--.

Claim 24 line 1, before “method” delete --A-- and insert --The--.
Claim 24 line 5, after “temperature of 15” insert --oC--.

Claim 25 line 1, before “method” delete --A-- and insert --The--.
Claim 25 line 4, after “35” insert --%--.
Claim 25 line 7, after “15” insert --%--.
Claim 25 line 7, after “1” insert --%--.

Claim 26 line 1, before “method” delete --A-- and insert --The--.

Claim 27 line 1, before “method” delete --A-- and insert --The--.
Claim 27 line 3, after “weight of” delete --a product of--.

Claim 28 line 1, before “method” delete --A-- and insert --The--.

Claim 35 line 1, before “method” delete --A-- and insert --The--.
Claim 35 line 2, before “15” delete --about--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 16, 18-28, and 35 are allowed.
The method of independent claim 16 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a method to produce cheese chips from matured cheese, comprising the steps of: 

drying the cheese slices at a temperature from 20°C to 90°C for 30 minutes to 200 minutes until reaching a humidity level of 10% to 50%;
after the drying step, cooling the cheese slices with air; freezing the cheese slices after the drying and cooling steps; and
raising the cheese slices by water evaporation by application of microwave and vacuum drying until the cheese slices have a density not exceeding 0.46 g/cm3;
thereby providing cheese chips from matured cheese having a density not exceeding 0.46 g/cm3 and a porosity measured by analyzing a displacement of sea sand that is at least 40%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792